Citation Nr: 0010599	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-23 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for pain and stiffness in 
the multiple joints including the arms, knees, neck and back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active military service from June 1960 to 
July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1993 rating decision of the Department of 
Veterans Affairs (VA) New Orleans, Louisiana Regional Office 
(RO), in which the RO, inter alia, denied entitlement to 
service connection for pain and stiffness of the multiple 
joints including the arms, knees, neck, and back.  The 
veteran perfected an appeal of the February 1993 decision.

In the February 1993 rating decision, the RO granted service 
connection for a fractured right wrist with degenerative 
joint disease and a 10 percent evaluation was assigned.  
Service connection was also granted for chronic left 
epididymitis, otitis media of the right ear with scarred and 
retracted eardrum, hearing loss of the left ear and bilateral 
pterygium with a noncompensable evaluation assigned for each 
disability.  Service connection was denied for hearing loss 
of the right ear, myopia and presbyopia, tinnitus, 
postoperative shoulder condition with degenerative joint 
disease, and gout and degenerative joint disease of the left 
thumb.  

In November 1997, the Board remanded the case to the RO for 
further development.  In a November 1998 rating action, the 
RO granted service connection for tinnitus and a 10 percent 
evaluation was assigned.  The veteran's service-connected 
left ear hearing loss was continued as zero percent disabling 
and his service-connected residuals of a right wrist fracture 
was continued as 10 percent disabling.  Service connection 
for hearing loss of the right ear was again denied.  

On the occasion of a  November 1999 hearing before the 
undersigned Member of the Board, the veteran stated that the 
only issue he wanted to pursue on this appeal was service 
connection for pain and stiffness of the multiple joints. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for pain and stiffness in the 
multiple joints including the arms, knees, neck and back is 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for pain and 
stiffness in the multiple joints including the arms, knees, 
neck and back is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service medical records show that in a June 1960 report of 
medical history the veteran indicated that he was not 
suffering from swollen or painful joints.  In January 1965 
and December 1970 the veteran was seen for complaints of back 
pain.  In October 1974, the veteran was seen for complaints 
of pain in the right wrist, left elbow, left shoulder, and 
both knees.  Arthritis was ruled out.  It was also noted that 
in October 1974 the veteran had joint pain.  In November 1976 
the veteran was treated for neck pain.  Physical examination 
was negative.  

On a December 1979 report of medical history the veteran 
indicated that he had a problem with swollen or painful 
joints.  However a December 1979 discharge examination 
reflects no complaints, findings, or diagnosis for pain and 
stiffness in multiple joints.  

The veteran initially claimed entitlement to VA disability 
compensation in March 1992, at which time he indicated that 
he suffered from aches and stiffness in his arms, knees, 
back, and neck as a result of service.  

Private medical records from June 1992 to August 1992 show 
that the veteran received treatment for pain in his right 
shoulder.  In June 1992 the veteran underwent right shoulder 
surgery.  The impression was impingement syndrome of left 
shoulder with acromioclavicular joint arthritis.  

During an October 1992 VA examination, the veteran reported 
that he sustained multiple injuries to his body.  He stated 
that his back became stiff about fifteen years ago and since 
that time he has had a problem with back stiffness.  The 
veteran also complained of stiffness in his left thumb, hand, 
and pain in the right shoulder.  

After physical examination, the impression was degenerative 
joint disease of the lumbar spine, left thumb, and right 
wrist.  X-ray studies of the lumbar spine, knees and hands 
were normal.  X-ray study of the cervical spine showed 
degenerative spondylosis was worse at C4-5.  X-ray study of 
the arms and wrist showed probable developmental variant of 
the right ulnar styloid, no traumatic residual, and an X-ray 
study of the right shoulder revealed minimal to early 
degenerative joint disease.  

Private medical records from April 1994 to July 1997 show 
that the veteran received constant treatment for bilateral 
knee and shoulder pain.  In May 1994 the veteran had 
arthroscopic surgery on the right knee.  In March 1996, the 
veteran underwent left shoulder surgery.  

Additional private clinical records received in December 1999 
indicate that the veteran received treatment from a private 
physician in November 1999.  At that time, he complained of 
chronic pain and stiffness in the neck and back.  The veteran 
reported that his back pain was worse when he was lying down 
or sitting for any long period of time.  He also reported 
that getting up from the sitting position was very painful.  
Diagnoses were chronic cervicalgia and lumbalgia with 
associated degenerative disc disease.  The private physician 
found that the veteran suffered from repetitive trauma to the 
spine, which had stimulated arthritic changes to the cervical 
and lumbar spine.  

During the aforementioned hearing before the undersigned 
Member of the Board, the veteran stated while in the service 
he was slammed and pounded about while in small boats.  
According to the veteran he suffered from aches and stiffness 
in his neck, hands, knees, arms, elbows, back, and shoulders.  
The veteran explained that he sought treatment for joint 
pains while in service and he was given medication.  

II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation. Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any other records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence to support his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

III. Analysis

VA examinations and private treatment records show that the 
veteran has degenerative joint disease of the lumbar spine, 
cervical spine, left thumb, right wrist, and right shoulder.  
In addition, the service medical records from June 1960 to 
November 1976 show treatment for complaints of pain in the 
back, right wrist, left elbow, left shoulder, knees, and 
neck.  Therefore, the Board finds that the first and second 
Caluza elements have been satisfied because there is evidence 
of treatment for multiple joint pain while in service and a 
current medical diagnosis of disability.  Caluza, 7 Vet. App. 
at 506.  

The veteran has provided lay evidence indicating that his 
pain and stiffness in the multiple joints began while he was 
in service.  The veteran's claim rests on his assertions that 
his pain and stiffness in his neck, hands, knees, arms, 
elbows, back, and shoulder are related to his period of 
active service.  However, the appellant, as a lay person 
without medical knowledge is not competent to offer opinions 
or to make such conclusions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
lay persons are not competent to offer medical opinions).  
Because the veteran has not submitted evidence of an 
etiological relationship between his multiple joint pain and 
service, the Board finds that he has not met his initial 
burden of presenting evidence of a well-grounded claim.  

Although the medical evidence shows that he has multiple 
joint pain, that evidence does not suggest that the current 
disability is related to an in-service disease or injury.  
There is no competent evidence establishing medical causation 
between the veteran's multiple joint pain and his period 
service, the appellant's claim is implausible and not well-
grounded.  Furthermore, there is no clinical evidence of 
continuity of symptomatology of pain and stiffness of the 
joints from service to current findings of a multiple joint 
pathology.  Therefore, the claim must be denied.  38 U.S.C.A. 
§ 5107(a).

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claim appears to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1966).  The facts and 
circumstances of this case are such that no further action is 
warranted.


ORDER

The claim of entitlement to service connection for pain and 
stiffness in the multiple joints including the arms, knees, 
neck and back is denied.


_____________________________________
A. BRYANT
Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


